Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 11, the primary reason for allowance is the prior art fail to teach performing a machine-based selection of a first plurality of outlier data objects from the first plurality of data objects based on at least the first set of attributes; obtaining a first targeting rule specifying first selection conditions for at least two of the plurality of context attributes, the first selection conditions corresponding to a selected subset of the first plurality of outlier data objects. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
U.S. Public No. 2010/153069 discloses receive a first plurality of telemetry data items each associated with a different software instance and including a first value for a first performance measurement of the associated software instance; for each telemetry data item included in the first plurality of telemetry data items, generate a respective data object included in a first plurality of data objects, the generated data object providing values for a first set of attributes including: a plurality of context attributes each describing an operation environment in which the first value was measured, and a 
U.S. Patent No. 7,194,533 discloses a system and method for editing active measurements in a client management tool are provided. One or more clients in a computer network measure a variety of attributes associated with the function of the client. A monitor process establishes and collects a subset of the client attributes to measure for client management. Without terminating the collection of the initial subset of client attributes, the monitor process establishes and begins collecting a modified subset of client attributes. ‘533 fails to specify the steps of performing a machine-based selection of a first plurality of outlier data objects from the first plurality of data objects based on at least the first set of attributes; obtaining a first targeting rule specifying first selection conditions for at least two of the plurality of context attributes, the first selection conditions corresponding to a selected subset of the first plurality of outlier data objects as now recited in claims 1 and 11 of the present invention.
U.S. Patent No. 7,165,190 discloses a method and mechanism for managing diagnostic traces within a computer system. According to an embodiment, a status indicator for a resource within the computer system is used to determine whether to 
US Patent No. 11,2023,826 disclose systems and methods for use of computer-implemented machine learning to automatically determine insights of facts, segments, outliers, or other information associated with a set of data, for use in generating visualizations of the data. In accordance with an embodiment, the system can receive a data set that includes data points having data values and attributes, and a target attribute, and use a machine learning process to automatically determine one or more other attributes as driving factors for the target attribute, based on, for example, the use of a decision tree and a comparison of information gain, Gini, or other indices associated with attributes in the data set. ‘826 fails to specify the steps of performing a machine-based selection of a first plurality of outlier data objects from the first plurality of data objects based on at least the first set of attributes; obtaining a first targeting rule specifying first selection conditions for at least two of the plurality of context attributes, the first selection conditions corresponding to a selected subset of the first plurality of outlier data objects as now recited in claims 1 and 11 of the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862